UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4525



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TINA TURNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-03-274)


Submitted:   February 23, 2005            Decided:   March 17, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald L. Stennett, Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Stephanie L. Ojeda, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tina Turner was convicted by a jury for aiding and

abetting a bank robbery, 18 U.S.C. §§ 2113(a), 2 (2000), and

conspiracy to commit bank robbery, 18 U.S.C. § 371 (2000).   She was

sentenced to 41 months imprisonment. On appeal, she challenges the

sufficiency of the evidence to support the jury’s verdict and

argues that the district court erred in denying her a reduction

under U.S. Sentencing Guidelines Manual § 3B1.2 (2003) for being a

minor participant in the robbery.   We affirm.

           To determine if there was sufficient evidence to support

a conviction, this court considers whether, taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict.    Glasser v. United States, 315 U.S.

60, 80 (1942).    Substantial evidence is defined as “that evidence

which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.’”    United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc)).     The court reviews both direct and

circumstantial evidence and permits the Government the benefit of

all reasonable inferences from the facts proven to those sought to

be established.    United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).   Witness credibility is within the sole province

of the jury, and the court will not reassess the credibility of


                                - 2 -
testimony.     United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989).     We have reviewed the evidence presented at trial and find

that the jury’s verdict is sufficiently supported by the evidence.

            Turner also argues that the district court erred in

denying her motion for a downward adjustment under U.S. Sentencing

Guidelines Manual § 3B1.2 (2003) for her mitigating role in the

offense.    A defendant has the burden of showing by a preponderance

of the evidence that she had a mitigating role in the offense.

United States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999).            A

two-level reduction may be made when a defendant is a minor

participant, that is, one who “is less culpable than most other

participants, but whose role could not be described as minimal.”

USSG § 3B1.2(b), comment. (n.5). The “critical inquiry is thus not

just whether the defendant has done fewer ‘bad acts’ than [her] co-

defendants, but whether the defendant’s conduct is material or

essential to committing the offense.”       United States v. Pratt, 239

F.3d 640, 646 (4th Cir. 2001) (internal quotation omitted).           Role

adjustments are determined on the basis of the defendant’s relevant

conduct.    United States v. Fells, 920 F.2d 1179, 1183-84 (4th Cir.

1990).       The    district   court’s   determination   concerning   the

defendant’s role in the offense is a factual issue reviewed for

clear error.       United States v. Perkins, 108 F.3d 512, 518 (4th Cir.

1997).     We find no clear error in the district court’s refusal to

give the reduction at sentencing.


                                   - 3 -
           Accordingly, we affirm Turner’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -